Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 1 of 25




                                   EXHIBIT “6”
                     Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 2 of 25
                                             ESPINOSA, ANGELA ET AL.
                                                     EVIDENCE CHART



     SULLY-MILLER: “Decedent Edward Espinosa may have been exposed to asbestos from asbestos cement pipe and
     asbestos cement pipe accessories supplied, distributed and/or installed by defendant while employed as laborer for
     C.R. Fedrick, Inc. from approximately 1974 to 1979. During this employment, plaintiff Edward Espinosa worked on
     the Redwood County Valley Water District job installing water and irrigation pipe as part of a reservoir and treatment
     plant project, near Ukiah, California (approximately 1976/1977-1978). Plaintiff cannot be more specific regarding job
     sites and years. Sully-Miller had part of the domestic water contract on this job, and as part of that project purchased
     and installed asbestos cement pipe and asbestos cement pipe accessories in the 1977-1978 time period.”




ALLEGED EVIDENCE :                 REBUTTAL FOR ALLEGED PRODUCT                             SOURCE
SULLY-MILLER                       IDENTIFICATION
       Documents:
Plaintiffs Responses to Wrongful   Plaintiffs’ Responses to Wrongful Death Joint            Declaration of Emily K. Ayers (“Ayers
Death Joint Defense                Defense Interrogatories do not provide specific          Decl.”), Exh. A (Plaintiff’s Responses
Interrogatories and all exhibits   information about product identification. Instead,       to Wrongful Death Joint Defense
attached thereto                   Plaintiffs list decedent’s employers and state           Interrogatories, served on 7/20/2018,
                                   whether Plaintiffs claim exposure to asbestos. For       at 13:25-28).
                                   C.R. Fedrick, Inc., Plaintiffs state that decedent was
                                   an employee from 1971-1979, and “Decedent
                                   worked with and around others cutting and laying
                                   piping underground, including asbestos cement
                                   pipe, setting grades for trenches, and packing
                                   around pipelines. Plaintiff does claim exposure to
                                   asbestos at this employment.”
                                   The exhibits thereto include decedent’s death
                                   certificate, numerous CertainTeed invoices (none of
                                   which mention the other defendants in this matter),
                                   C.R. Fedrick, Inc. records (none of which mention
                                   the other defendants in this matter), decedent’s
                                   Social Security Records, and decedent’s Form 1040
                                   for his lawn business, from 2010-2014. None of
                                   these exhibits provide evidence that any co-
                                   defendants in this matter exposed decedent to
                                   asbestos.
Decedent’s medical records         Decedent Edward Espinosa’s medical records do            Ayers Decl., Exh. B
                                   not provide information about products or brand
                                   names that he allegedly worked with or around.
                                   These medical records include: Edward Espinosa's
                                   medical records from Carolina Urgent & Family Care
                                   (Tag 5, 7); Plaintiff Edward Espinosa's medical
                                   records from Sparks Regional Medical Center Fort
                                   Smith (Tag 8, 10, 11, 22); Plaintiff Edward
                                   Espinosa's medical records from Duke Cancer
                                   Center (Tag 12, 14, 15, 23, 35); Plaintiff Edward
                                   Espinosa's medical records from Mayo Clinic
                                   Hospital - Scottsdale Campus (Tag 16); Plaintiff
                                   Edward Espinosa's medical records from Levine
                                   Cancer Institute (Tag 41, 46, 49); Plaintiff Edward                       USW 805167073.1
     109537928\V-2
                                   Espinosa's medical records from Carolinas
                      Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 3 of 25
                                            ESPINOSA, ANGELA ET AL.
                                                     EVIDENCE CHART
                                   Hematology Oncology (Tag 48); Plaintiff Edward
                                   Espinosa's billing records from Carolina Urgent &
                                   Family Care (Tag 6); Plaintiff Edward Espinosa's
                                   billing records from Sparks Regional Medical Center
                                   Fort Smith (Tag 9, 32); Plaintiff Edward Espinosa's
                                   billing records from Duke Cancer Center (Tag 13,
                                   36); Plaintiff Edward Espinosa's billing records from
                                   Carolinas Hematology Oncology (Tag 47).
Bennie Espinosa’s Social           Benjamin Espinosa is deceased, and did not sign           Ayers Decl., Exh. C
Security Records previously        any declaration or affidavit regarding this matter,
produced to Spanos-Przetak         and was never deposed. Moreover, while Benjamin
                                   Espinosa’s Social Security Records reflect that he
                                   was employed by various C. R. Fedrick entities from
                                   the late-1950s to the early 1980s (C. R. Fedrick,
                                   Inc., 1958, 1959, 1962-1970, 1972-1980; C. R.
                                   Fedrick, Inc. & M M Sundt Construction Co., 1967-
                                   1972; C. R. Fedrick, Inc. and R D Moore
                                   Construction Company Inc., 1979-1980), these
                                   records do not provide information about products or
                                   brand names that Benjamin Espinosa allegedly
                                   worked with or around.
The documents produced             Although the Redwood Valley County Water District         Ayers Decl., Exh. D; Ayers Decl.,
pursuant to plaintiffs, Keenan     (“RVWD”) records to relate to the Redwood Valley          Exh. E, Deposition of Edward
Properties’ and CertainTeed        Water Project, including during the years of 1976-        Espinosa, Vol. 4, at p. 799:20-24;
Corporation’s subpoenas to         1978, Sully Miller’s work on that project was different   Declaration of John D. Osteraas, ¶¶
Redwood Valley (produced to        in location and time from C. R. Federick’s work on        10-16.
Spanos Przetak on April 12,        that project. The spatial and temporal separation of
2016)                              the work of Fredrick and Sully-Miller is consistent
                                   with Mr. Espinosa’s testimony that he never saw
                                   workers from any employer other than Fedrick while
                                   working on the Project. Therefore, the RVWD
                                   records are not sufficient to present a claim by
                                   Espinosa against Sully-Miller.
The deposition of Edward           On August 25, 2016, during Mr. Espinosa’s                 Ayers Decl., Exh. E, Deposition of
Espinosa taken August 22, 24-      deposition, his counsel stipulated that “Mr. Espinosa     Edward Espinosa, Vol. 3, 8/25/16, at
26, 2016 and again on              will not have product identification testimony” with      409:6-20.
September 20, 2016 in Edward       respect to several defendants, including Sully-Miller.
M Espinosa and Angela D.
Espinosa v. CertainTeed
Corporation, et al., Alameda
County Superior Court No.
RG15797638
The deposition testimony of        Mr. Sagle’s testimony relates to worksites in             Ayers Decl., Exhs. F and XX
defendant’s employees: Sagel       Southern California. In Vol.2 he mentions San Jose,
A. Simon, taken November 21-       Oxnard, and Port Hueneme but nothing about the
23, November 25-26, 2013 and       other sites in Northern California (447:13-449:23).
December 3-5, 2013 in Sagel A.     In Volume 7 (1522:18-21) when asked where he
Simon and Brenda R. Simon v.       worked while employed at Sully-Miller he says “All
Calaveras Asbestos, LTD, et al.,   over Southern California and some areas of
LASC Case No. BC520591,            Northern California.” but does not identify any of the
reported by HG Litigation          locations at issue as to Sully-Miller.

                                                                                                             USW 805167073.1
      109537928\V-2
                      Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 4 of 25
                                              ESPINOSA, ANGELA ET AL.
                                                       EVIDENCE CHART
Services 1-888-656-3376,.           In addition, according to CertainTeed investigation,
                                    Ms. Simon passed away on August 20, 2014.
The deposition testimony of         Mr. Gonzalez testifies about work in Southern                Ayers Decl., Exh. G.
defendant’s employees: Jaime        California, specifically during 1971-1995 with no
Gonzalez, taken March 1 and 15,     mention of the locations at issue as to Sully-Miller.
2014 in Sagel A.Simon and
Brenda R. Simon v. Calaveras
Asbestos, LTD, et al., LASC
Case No. BC520591,
The deposition testimony of         Mr. Baiz did not mention of any work performed in            Ayers Decl., Exh. H.
defendant’s employees: Tony         Northern California, and, therefore, did not mention
Baiz, taken on March 4, 2014 in     any of the locations at issue as to Sully-Miller.
Sagel A. Simon and Brenda R.
Simon v. Calaveras Asbestos,
LTD, et al., LASC Case No.
BC520591
Defendant’s responses to            Standard Interrogatories to Defendants, including            Ayers Decl., Exh. I
Standard Interrogatories to         General Order 29 and General Order 129, do not
Defendants (GO 29 and 129) in       ask for information or documents related to any
In re San Francisco County          particular job site, including any job site at issue as
Complex Asbestos Litigation;        to Sully-Miller in this action.
Defendant’s prior responses to      Alameda County Dieden Interrogatories to                     Ayers Decl., Exh. J
Alameda County Dieden               Defendants do not ask for information or documents
Interrogatories                     related to any particular job site, including any job
                                    site at issue as to Sully-Miller in this action.
Defendant’s prior discovery         Plaintiffs’ identification of all of Sully-Miller’s “prior
responses and documents             discovery responses and documents produced in
produced in asbestos litigation     asbestos litigation throughout the United States” is
throughout the United States        overbroad and vague. Each answer in the response
                                    to an interrogatory must be “as complete and
                                    straightforward as the information reasonably
                                    available to the responding party permits.” Code Civ.
                                    Proc., § 2030.220(a), (b). If Plaintiffs possess a
                                    specific discovery response or document produced
                                    in another matter in the United States that contains
                                    evidence relating to any job site at issue as to Sully-
                                    Miller in this action, they were obligated to identify
                                    such discovery response or document in discovery
                                    in this matter.
The documents attached as           Although the documents attached as Exhibit A to              Ayers Decl., Exh. K; Ayers Decl.,
Exhibit A to plaintiffs Responses   plaintiffs Responses to defendant’s Demand for               Exh. E, Deposition of Edward
to defendant’s Demand for           Inspection and Production of Documents, Set One              Espinosa, Vol. 4, at p. 799:20-24;
Inspection and Production of        include invoices that relate to Sully-Miller, that           Declaration of John D. Osteraas, ¶¶
Documents, Set One                  project was in a different in location and time from C.      10-16.
                                    R. Federick’s work. The spatial and temporal
                                    separation of the work of Fredrick and Sully-Miller is
                                    consistent with Mr. Espinosa’s testimony that he
                                    never saw workers from any employer other than
                                    Fedrick while working on the Project. Therefore, the
                                    documents contained in Exhibit A to plaintiffs
                                    Responses to defendant’s Demand for Inspection

                                                                                                                 USW 805167073.1
      109537928\V-2
                     Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 5 of 25
                                              ESPINOSA, ANGELA ET AL.
                                                       EVIDENCE CHART
                                    and Production of Documents, Set One records are
                                    not sufficient to present a claim by Espinosa against
                                    Sully-Miller.
           Witnesses:
Decedent Edward Espinosa            On August 25, 2016, during Mr. Espinosa’s                     Ayers Decl., Exh. E, Deposition of
                                    deposition, his counsel stipulated that “Mr. Espinosa         Edward Espinosa, Vol. 3, 8/25/16, at
                                    will not have product identification testimony” with          409:6-20.
                                    respect to several defendants, including Sully-Miller.
Benjamin Espinosa (deceased)        Benjamin Espinosa is deceased, and did not sign               .
                                    any declaration or affidavit regarding this matter,
                                    and was never deposed.
All medical professionals           Decedent Edward Espinosa’s medical records do                 Ayers Decl., Exh. B
identified in decedent Edward       not provide information about products or brand
Espinosa’s medical records for      names that he allegedly worked with or around.
treatment of his mesothelioma;      These medical records include: Edward Espinosa's
                                    medical records from Carolina Urgent & Family Care
                                    (Tag 5, 7); Plaintiff Edward Espinosa's medical
                                    records from Sparks Regional Medical Center Fort
                                    Smith (Tag 8, 10, 11, 22); Plaintiff Edward
                                    Espinosa's medical records from Duke Cancer
                                    Center (Tag 12, 14, 15, 23, 35); Plaintiff Edward
                                    Espinosa's medical records from Mayo Clinic
                                    Hospital - Scottsdale Campus (Tag 16); Plaintiff
                                    Edward Espinosa's medical records from Levine
                                    Cancer Institute (Tag 41, 46, 49); Plaintiff Edward
                                    Espinosa's medical records from Carolinas
                                    Hematology Oncology (Tag 48); Plaintiff Edward
                                    Espinosa's billing records from Carolina Urgent &
                                    Family Care (Tag 6); Plaintiff Edward Espinosa's
                                    billing records from Sparks Regional Medical Center
                                    Fort Smith (Tag 9, 32); Plaintiff Edward Espinosa's
                                    billing records from Duke Cancer Center (Tag 13,
                                    36); Plaintiff Edward Espinosa's billing records from
                                    Carolinas Hematology Oncology (Tag 47).
                                    Moreover, none of Plaintiffs’ medical doctors were
                                    identified as product identification witnesses in the
                                    personal injury matter.
Sully-Miller’s former and current   Plaintiffs’ identification of all of “Sully-Miller’s former
officers, directors and             and current officers, directors and employees, and
employees, and all persons          all persons responsible for the purchase and
responsible for the purchase and    installation of defendant’s asbestos-containing
installation of defendant’s         products” is overbroad and vague. Each answer in
asbestos-containing products        the response to an interrogatory must be “as
                                    complete and straightforward as the information
                                    reasonably available to the responding party
                                    permits.” Code Civ. Proc., § 2030.220(a), (b). If
                                    Plaintiffs possess information about a particular
                                    witness who has knowledge or information relating
                                    to any job site at issue as to Sully-Miller in this
                                    action, they were obligated to identify such

                                                                                                                  USW 805167073.1
     109537928\V-2
                      Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 6 of 25
                                                ESPINOSA, ANGELA ET AL.
                                                         EVIDENCE CHART
                                       discovery response or document in discovery in this
                                       matter.
Other manufacturers, distributors      Plaintiffs’ identification of all “Other manufacturers,
and/or suppliers of defendant’s        distributors and/or suppliers of defendant’s
asbestos-containing products,          asbestos-containing products, and the custodian of
and the custodian of records,          records, corporate officers, managers, sales
corporate officers, managers,          personnel and other employees responsible for
sales personnel and other              distribution, sales and installation of defendant’s
employees responsible for              asbestos-containing products” is overbroad and
distribution, sales and installation   vague. Each answer in the response to an
of defendant’s asbestos-               interrogatory must be “as complete and
containing products                    straightforward as the information reasonably
                                       available to the responding party permits.” Code Civ.
                                       Proc., § 2030.220(a), (b). If Plaintiffs possess
                                       information about a particular witness who has
                                       knowledge or information relating to any job site at
                                       issue as to Sully-Miller in this action, they were
                                       obligated to identify such discovery response or
                                       document in discovery in this matter.


      Republic Supply: “Decedent Edward Espinosa may have been exposed to asbestos from asbestos cement pipe and
      asbestos cement pipe accessories sold, supplied and/or distributed by defendant through his father Bennie
      Espinosa’s work at job site(s) in the Tahoe area in 1971 and/or 1972 (plaintiff cannot be more specific) and through
      his own work on Westlands Water District jobs installing irrigation pipe and systems, Fresno and King Counties,
      California (approximately 1974-1976/1977) and the Redwood County Valley Water District job installing water and
      irrigation pipe as part of a reservoir and treatment plant project, near Ukiah, California (approximately 1976/1977-
      1978). Plaintiff cannot be more specific regarding job sites and years.”

ALLEGED EVIDENCE:                      REBUTTAL FOR ALLEGED PRODUCT                              SOURCE
REPUBLIC SUPPLY                        IDENTIFICATION
       Documents:
Plaintiff’s Responses to Wrongful      Plaintiffs’ Responses to Wrongful Death Joint             Ayers Decl., Exh. A, Plaintiff’s
Death Joint Defense                    Defense Interrogatories do not provide specific           Responses to Wrongful Death Joint
Interrogatories and all exhibits       information about product identification. Instead,        Defense Interrogatories, served on
attached thereto                       Plaintiffs list decedent’s employers and state whether    7/20/2018, at 13:25-28.
                                       Plaintiffs claim exposure to asbestos. For C.R.
                                       Fedrick, Inc., Plaintiffs state that decedent was an
                                       employee from 1971-1979, and “Decedent worked
                                       with and around others cutting and laying piping
                                       underground, including asbestos cement pipe, setting
                                       grades for trenches, and packing around pipelines.
                                       Plaintiff does claim exposure to asbestos at this
                                       employment.”
                                       The exhibits thereto include decedent’s death
                                       certificate, numerous CertainTeed invoices (none of
                                       which mention Republic Supply), C.R. Fedrick, Inc.
                                       records (none of which mention Republic Supply),
                                       decedent’s Social Security Records, and decedent’s
                                       Form 1040 for his lawn business, from 2010-2014.

                                                                                                                USW 805167073.1
      109537928\V-2
                      Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 7 of 25
                                           ESPINOSA, ANGELA ET AL.
                                                   EVIDENCE CHART
                                  None of these exhibits provide evidence that any co-
                                  defendants in this matter exposed decedent to
                                  asbestos.
Decedent’s medical records        Decedent Edward Espinosa’s medical records do not Ayers Decl., Exh. B
                                  provide information about products or brand names
                                  that he allegedly worked with or around. These
                                  medical records include: Edward Espinosa's medical
                                  records from Carolina Urgent & Family Care (Tag 5,
                                  7); Plaintiff Edward Espinosa's medical records from
                                  Sparks Regional Medical Center Fort Smith (Tag 8,
                                  10, 11, 22); Plaintiff Edward Espinosa's medical
                                  records from Duke Cancer Center (Tag 12, 14, 15,
                                  23, 35); Plaintiff Edward Espinosa's medical records
                                  from Mayo Clinic Hospital - Scottsdale Campus (Tag
                                  16); Plaintiff Edward Espinosa's medical records from
                                  Levine Cancer Institute (Tag 41, 46, 49); Plaintiff
                                  Edward Espinosa's medical records from Carolinas
                                  Hematology Oncology (Tag 48); Plaintiff Edward
                                  Espinosa's billing records from Carolina Urgent &
                                  Family Care (Tag 6); Plaintiff Edward Espinosa's
                                  billing records from Sparks Regional Medical Center
                                  Fort Smith (Tag 9, 32); Plaintiff Edward Espinosa's
                                  billing records from Duke Cancer Center (Tag 13,
                                  36); Plaintiff Edward Espinosa's billing records from
                                  Carolinas Hematology Oncology (Tag 47).
Bennie Espinosa’s Social          Benjamin Espinosa is deceased, and did not sign any Ayers Decl., Exh. C
Security Records previously       declaration or affidavit regarding this matter, and was
produced to Spanos-Przetak        never deposed. Moreover, while Benjamin
                                  Espinosa’s Social Security Records reflect that he
                                  was employed by various C. R. Fedrick entities from
                                  the late-1950s to the early 1980s (C. R. Fedrick, Inc.,
                                  1958, 1959, 1962-1970, 1972-1980; C. R. Fedrick,
                                  Inc. & M M Sundt Construction Co., 1967-1972; C. R.
                                  Fedrick, Inc. and R D Moore Construction Company
                                  Inc., 1979-1980), these records do not provide
                                  information about products or brand names that
                                  Benjamin Espinosa allegedly worked with or around.
The documents produced            Although the Redwood Valley County Water District       Ayers Decl., Exh. D
pursuant to plaintiffs, Keenan    records to relate to the Redwood Valley Water
Properties’ and CertainTeed       Project, including during the years of 1976-1978,
Corporation’s subpoenas to        none of these records mention any products allegedly
Redwood Valley (produced to       supplied by Republic Supply.
Spanos Przetak on April 12,
2016)
The documents produced            The Westlands Water District project records include   Ayers Decl., Exh. M
pursuant to plaintiffs, Keenan    invoices for transite pipe manufactured by Johns
Properties’ and CertainTeed       Manville and CertainTeed, but none of these records
Corporation’s subpoenas to        mention any products allegedly supplied by Republic
Westlands (produced to Spanos     Supply.
Przetak on April 29 and May 18,
2016)

                                                                                                         USW 805167073.1
      109537928\V-2
                      Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 8 of 25
                                              ESPINOSA, ANGELA ET AL.
                                                      EVIDENCE CHART
The documents attached as           The documents attached as Exhibit A to plaintiffs        Ayers Decl., Exh. K
Exhibits B-C to plaintiffs          Responses to defendant’s Demand for Inspection
Responses to defendant’s            and Production of Documents, Set One do not
Requests for Production, served     include any information about Republic Supply’s
herewith                            alleged supply of asbestos cement pipe or asbestos
                                    cement pipe accessories to job sites where Decedent
                                    was present.
The deposition of Edward            On August 24, 2016, during Mr. Espinosa’s                Ayers Decl., Exh. E, Deposition of
Espinosa taken August 22, 24-       deposition, his counsel and Republic Supply’s            Edward Espinosa, taken 8/24/16,
26, 2016 and again on               counsel stipulated to the dismissal of Republic          pgs. 361:10-16.
September 20, 2016 in Edward        Supply: “plaintiffs have agreed to dismiss without
M. Espinosa and Angela D.           prejudice Republic Supply in exchange for a mutual
Espinosa v. CertainTeed             waiver of costs.”
Corporation, et al., Alameda
County Superior Court No.
RG15797638
Republic Supply’s Responses to      Alameda County Dieden Interrogatories to                   Ayers Decl., Exh. N
Standard (“Dieden”)                 Defendants do not ask for information or documents
Interrogatories in Strouse v. A.    related to any particular job site, including any job site
W. Chesterton Company, et al.,      at issue as to Republic Supply in this action.
Alameda County Superior Court
Case No. RG13671981, Paris v.
A. W. Chesterton Company, et
al., Alameda County Superior
Court Case No. RG08383049,
and Martinez v. A.B. Boyd
Company, et al., Alameda
County Superior Court Case No.
RG03102479
Republic Supply’s Responses to      Alameda County Dieden Interrogatories to                   Ayers Decl., Exh. O
Standard (“Dieden”)                 Defendants do not ask for information or documents
Interrogatories in Strouse v. A.    related to any particular job site, including any job site
W. Chesterton Company, et al.,      at issue as to Republic Supply in this action.
Alameda County Superior Court
Case No. RG13671981
Republic Supply’s Responses to      Alameda County Dieden Interrogatories to                   Ayers Decl., Exh. P
Standard (“Dieden”)                 Defendants do not ask for information or documents
Interrogatories in Paris v. A. W.   related to any particular job site, including any job site
Chesterton Company, et al.,         at issue as to Republic Supply in this action.
Alameda County Superior Court
Case No. RG08383049
Republic Supply’s Responses to      Alameda County Dieden Interrogatories to                   Ayers Decl., Exh. Q
Standard (“Dieden”)                 Defendants do not ask for information or documents
Interrogatories in Martinez v.      related to any particular job site, including any job site
A.B. Boyd Company, et al.,          at issue as to Republic Supply in this action.
Alameda County Superior Court
Case No. RG03102479
The depositions and all exhibits    Mr. Bender was a salesman/manager for Republic           Ayers Decl., Exhs. R, YY.
attached thereto of defendant’s     Supply in the Bakersfield office from 1946-1976 and
former employees: Ronald            retired in 1990 from Republic Supply. On pages 36-
Bender, taken October 9, 1997 in    37 he is asked about seeing or recall visiting Mr.

                                                                                                              USW 805167073.1
      109537928\V-2
                       Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 9 of 25
                                                 ESPINOSA, ANGELA ET AL.
                                                         EVIDENCE CHART
Pruitt v. Asbestos Defendants          Pruitt at various water districts job sites. 37:11-13 “Q:
(BHC), San Francisco Superior          How about the Westland water district in Mendota?
Court Case No. 981296                  A: No”
                                       He did not testify regarding any other job sites at
                                       issue as to Republic Supply in this action.
                                       In addition, according to CertainTeed investigation,
                                       Mr. Bender passed on January 12, 2018.
The depositions and all exhibits       Mr. Sortais worked at Republic Supply from 1980-          Ayers Decl., Exh. S
attached thereto of defendant’s        1992 as controller/VP of Finance and was deposed
former employees: Joseph               as the COR/PMK in this case. Questioning and
Sortais, taken February 19, 1993       testimony relates only to asbestos-containing safety
in Gill v. Abex Corporation, et al.,   equipment and respiratory safety devices between
San Francisco Superior Court           1942-1972. He did not testify regarding any job site at
Case No. 943114                        issue as to Republic Supply in this action.
The depositions and all exhibits       Mr. Taqi-Eddin did not mention of any work                Ayers Decl., Exh. T
attached thereto of defendant’s        performed at any of the locations at issue as to
former employees: Khaled Taqi-         Republic Supply.
Eddin, taken January 16, 2016 in
Aman v. CertainTeed
Corporation, et al., San Joaquin
County Superior Court Case No.
39-2015-00327476-CU-PO-STK
The depositions and all exhibits       Mr. Van Kirk was an operations manager for Republic Ayers Decl., Exh. U
attached thereto of defendant’s        Supply (later McJunkin Corporation) from 1981 to
former employees: John Van             1992, which is after the time periods at issue. His
Kirk, taken April 15, 1993 in          testimony does not relate to any jobs where Republic
Barnhill v. Abex Corporation, et       Supply supplied asbestos-containing product to 1)
al., San Francisco Superior            the Tahoe area in 1971 and/or 1972; 2) Westlands
Court Case No. 946387                  Water District jobs; 3) Fresno and King Counties,
                                       California (approximately 1974-1976/1977); or 4) the
                                       Redwood County Valley Water District job installing
                                       water and irrigation pipe as part of a reservoir and
                                       treatment plant project, near Ukiah, California
                                       (approximately 1976/1977-1978).
Defendant’s Responses to               Standard Interrogatories to Defendants, including        Ayers Decl., Exh. V
plaintiffs’ Standard                   General Order 29, General Order 129, In re San
Interrogatories to Defendants          Francisco County Complex Asbestos Litigation and to
(GO 29 and 129) in In re San           Alameda County Dieden Interrogatories, do not ask
Francisco County Complex               for information or documents related to any particular
Asbestos Litigation and to             job site, including any job site at issue as to Republic
Alameda County Dieden                  Supply in this action.
Interrogatories
All of defendant’s previous            Plaintiffs’ identification of all of Republic Supply’s
discovery responses and                “prior discovery responses and documents produced
documents, including sales             in asbestos litigation throughout the United States” is
ledgers, produced in asbestos          overbroad and vague. Each answer in the response
litigation throughout the United       to an interrogatory must be “as complete and
States including those cases in        straightforward as the information reasonably
which the above-referenced             available to the responding party permits.” Code Civ.
depositions occurred                   Proc., § 2030.220(a), (b). If Plaintiffs possess a
                                       specific discovery response or document produced in

                                                                                                                USW 805167073.1
       109537928\V-2
                      Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 10 of 25
                                            ESPINOSA, ANGELA ET AL.
                                                    EVIDENCE CHART
                                  another matter in the United States that contains
                                  evidence relating to any job site at issue as to
                                  Republic Supply in this action, they were obligated to
                                  identify such discovery response or document in
                                  discovery in this matter.
         Witnesses:
Decedent Edward Espinosa          On August 24, 2016, during Mr. Espinosa’s                  Ayers Decl., Exh. E, Deposition of
                                  deposition, his counsel and Republic Supply’s              Edward Espinosa, taken 8/24/16,
                                  counsel stipulated to the dismissal of Republic            pgs. 361:10-16.
                                  Supply: “plaintiffs have agreed to dismiss without
                                  prejudice Republic Supply in exchange for a mutual
                                  waiver of costs.”
Bennie Espinosa (deceased)        Benjamin Espinosa is deceased, and did not sign any
                                  declaration or affidavit regarding this matter, and was
                                  never deposed.
All medical professionals         Decedent Edward Espinosa’s medical records do not          Ayers Decl., Exh. B
identified in decedent Edward     provide information about products or brand names
Espinosa’s medical records for    that he allegedly worked with or around. These
treatment of his mesothelioma     medical records include: Edward Espinosa's medical
                                  records from Carolina Urgent & Family Care (Tag 5,
                                  7); Plaintiff Edward Espinosa's medical records from
                                  Sparks Regional Medical Center Fort Smith (Tag 8,
                                  10, 11, 22); Plaintiff Edward Espinosa's medical
                                  records from Duke Cancer Center (Tag 12, 14, 15,
                                  23, 35); Plaintiff Edward Espinosa's medical records
                                  from Mayo Clinic Hospital - Scottsdale Campus (Tag
                                  16); Plaintiff Edward Espinosa's medical records from
                                  Levine Cancer Institute (Tag 41, 46, 49); Plaintiff
                                  Edward Espinosa's medical records from Carolinas
                                  Hematology Oncology (Tag 48); Plaintiff Edward
                                  Espinosa's billing records from Carolina Urgent &
                                  Family Care (Tag 6); Plaintiff Edward Espinosa's
                                  billing records from Sparks Regional Medical Center
                                  Fort Smith (Tag 9, 32); Plaintiff Edward Espinosa's
                                  billing records from Duke Cancer Center (Tag 13,
                                  36); Plaintiff Edward Espinosa's billing records from
                                  Carolinas Hematology Oncology (Tag 47).
                                  Moreover, none of Plaintiffs’ medical doctors were
                                  identified as product identification witnesses in the
                                  personal injury matter.
Republic Supply’s                 Plaintiffs identified the deposition of Mr. Bender taken   Ayers Decl., Exhs. R, YY
employees/agents Ronald           on October 9, 1997 in Pruitt v. Asbestos Defendants
Bender                            (BHC), San Francisco Superior Court Case No.
                                  981296. He did not testify regarding any other job
                                  sites at issue as to Republic Supply in this action.
                                  Plaintiffs have not identified any additional deposition
                                  transcripts of Mr. Bender that allegedly support their
                                  claims against Republic Supply.
                                  In addition, according to CertainTeed investigation,
                                  Mr. Bender passed on January 12, 2018.
Republic Supply’s                 Plaintiffs have not identified any deposition

                                                                                                             USW 805167073.1
      109537928\V-2
                     Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 11 of 25
                                          ESPINOSA, ANGELA ET AL.
                                                  EVIDENCE CHART
employees/agents William         transcripts of Mr. Johnson upon which they base their
Johnson                          claims against Republic Supply. Generally identifying
                                 Mr. Johnson, but no specific testimony, is overbroad
                                 and vague. Each answer in the response to an
                                 interrogatory must be “as complete and
                                 straightforward as the information reasonably
                                 available to the responding party permits.” Code Civ.
                                 Proc., § 2030.220(a), (b). If Plaintiffs possess
                                 information about a particular witness who has
                                 knowledge or information regarding their claims
                                 against Republic Supply in this action, they were
                                 obligated to identify such discovery response or
                                 document in discovery in this matter.
Republic Supply’s                Plaintiffs identified the deposition of John Van Kirk,  Ayers Decl., Exh. U
employees/agents John Van Kirk   taken on April 15, 1993 in Barnhill v. Abex
                                 Corporation, et al., San Francisco Superior Court
                                 Case No. 946387. Mr. Van Kirk was an operations
                                 manager for Republic Supply (later McJunkin
                                 Corporation) from 1981 to 1992, which is after the
                                 time periods at issue. His testimony does not relate to
                                 any jobs where Republic Supply supplied asbestos-
                                 containing product to 1) the Tahoe area in 1971
                                 and/or 1972; 2) Westlands Water District jobs; 3)
                                 Fresno and King Counties, California (approximately
                                 1974-1976/1977); or 4) the Redwood County Valley
                                 Water District job installing water and irrigation pipe
                                 as part of a reservoir and treatment plant project,
                                 near Ukiah, California (approximately 1976/1977-
                                 1978). Plaintiffs have not identified any additional
                                 deposition transcripts of Mr. Van Kirk that allegedly
                                 support their claims against Republic Supply.
Republic Supply’s                Plaintiffs identified the deposition of Joseph Sortais, Ayers Decl., Exh. S
employees/agents Joseph          taken on February 19, 1993 in Gill v. Abex
Sortais                          Corporation, et al., San Francisco Superior Court
                                 Case No. 943114. Mr. Sortais worked at Republic
                                 Supply from 1980-1992 as controller/VP of Finance
                                 and was deposed as the COR/PMK in this case.
                                 Questioning and testimony related only to asbestos-
                                 containing safety equipment and respiratory safety
                                 devices between 1942-1972. He did not testify
                                 regarding any job site at issue as to Republic Supply
                                 in this action. Plaintiffs have not identified any
                                 additional deposition transcripts of Mr. Sortais that
                                 allegedly support their claims against Republic
                                 Supply.
Republic Supply’s                Plaintiffs identified the deposition of Mr. Taqi-Eddin  Ayers Decl., Exh. T
employees/agents Khaled Taqi-    taken January 16, 2016 in Aman v. CertainTeed
Eddin                            Corporation, et al., San Joaquin County Superior
                                 Court Case No. 39-2015-00327476-CU-PO-STK did
                                 not mention of any work performed at any of the
                                 locations at issue as to Republic Supply. Plaintiffs

                                                                                                        USW 805167073.1
     109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 12 of 25
                                                ESPINOSA, ANGELA ET AL.
                                                        EVIDENCE CHART
                                      have not identified any additional deposition
                                      transcripts of Mr. Taqi-Eddin that allegedly support
                                      their claims against Republic Supply.

        Keenan: “Decedent Edward Espinosa may have been exposed to asbestos from asbestos cement pipe and asbestos
        cement pipe accessories sold, supplied and/or distributed by defendant through his father Bennie Espinosa’s work at
        job site(s) in the Tahoe area in 1971 and/or 1972 (plaintiff cannot be more specific) and through his own work on
        Westlands Water District jobs installing irrigation pipe and systems, Fresno and King Counties, California
        (approximately 1974-1976/1977) and the Redwood County Valley Water District job installing water and irrigation
        pipe as part of a reservoir and treatment plant project, near Ukiah, California (approximately 1976/1977-1978).
        Plaintiff cannot be more specific regarding job sites and years.”

ALLEGED EVIDENCE:                   REBUTTAL FOR ALLEGED PRODUCT                               SOURCE
KEENAN                              IDENTIFICATION
       Documents:
Plaintiff’s Responses to Wrongful   Plaintiffs’ Responses to Wrongful Death Joint Defense       Ayers Decl., Exh. A.
Death Joint Defense                 Interrogatories do not provide specific information about
Interrogatories and all exhibits    product identification. Instead, Plaintiffs list decedent’s
attached thereto                    employers and state whether Plaintiffs claim exposure
                                    to asbestos. For C.R. Fedrick, Inc., Plaintiffs state that
                                    decedent was an employee from 1971-1979, and
                                    “Decedent worked with and around others cutting and
                                    laying piping underground, including asbestos cement
                                    pipe, setting grades for trenches, and packing around
                                    pipelines. Plaintiff does claim exposure to asbestos at
                                    this employment.”
                                    The exhibits thereto include decedent’s death
                                    certificate, numerous CertainTeed invoices (none of
                                    which mention the other defendants in this matter), C.R.
                                    Fedrick, Inc records (none of which mention the other
                                    defendants in this matter), decedent’s Social Security
                                    Records, and decedent’s Form 1040 for his lawn
                                    business, from 2010-2014. None of these exhibits
                                    provide evidence that any co-defendants in this matter
                                    exposed decedent to asbestos.
Decedent’s medical records          Decedent Edward Espinosa’s medical records do not           Ayers Decl., Exh. B
                                    provide information about products or brand names that
                                    he allegedly worked with or around. These medical
                                    records include: Edward Espinosa's medical records
                                    from Carolina Urgent & Family Care (Tag 5, 7); Plaintiff
                                    Edward Espinosa's medical records from Sparks
                                    Regional Medical Center Fort Smith (Tag 8, 10, 11, 22);
                                    Plaintiff Edward Espinosa's medical records from Duke
                                    Cancer Center (Tag 12, 14, 15, 23, 35); Plaintiff Edward
                                    Espinosa's medical records from Mayo Clinic Hospital -
                                    Scottsdale Campus (Tag 16); Plaintiff Edward
                                    Espinosa's medical records from Levine Cancer
                                    Institute (Tag 41, 46, 49); Plaintiff Edward Espinosa's
                                    medical records from Carolinas Hematology Oncology
                                    (Tag 48); Plaintiff Edward Espinosa's billing records

                                                                                                                USW 805167073.1
        109537928\V-2
                         Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 13 of 25
                                                ESPINOSA, ANGELA ET AL.
                                                        EVIDENCE CHART
                                    from Carolina Urgent & Family Care (Tag 6); Plaintiff
                                    Edward Espinosa's billing records from Sparks
                                    Regional Medical Center Fort Smith (Tag 9, 32);
                                    Plaintiff Edward Espinosa's billing records from Duke
                                    Cancer Center (Tag 13, 36); Plaintiff Edward
                                    Espinosa's billing records from Carolinas Hematology
                                    Oncology (Tag 47).

Bennie Espinosa’s Social            Benjamin Espinosa is deceased, and did not sign any         Ayres Decl., Exh. C
Security Records                    declaration or affidavit regarding this matter, and was
                                    never deposed. Moreover, while Benjamin Espinosa’s
                                    Social Security Records reflect that he was employed
                                    by various C. R. Fedrick entities from the late-1950s to
                                    the early 1980s (C. R. Fedrick, Inc., 1958, 1959, 1962-
                                    1970, 1972-1980; C. R. Fedrick, Inc. & M M Sundt
                                    Construction Co., 1967-1972; C. R. Fedrick, Inc. and R
                                    D Moore Construction Company Inc., 1979-1980),
                                    these records do not provide information about
                                    products or brand names that Benjamin Espinosa
                                    allegedly worked with or around.
Plaintiffs’ Responses to            Plaintiffs’ responses to Keenan’s discovery mirrors its     Ayers Decl., Exh. X.
Defendant Keenan Properties,        responses to CertainTeed’s discovery, requesting all
Inc.’s Special Interrogatories to   facts to support Plaintiffs’ claims against Keenan.
Plaintiffs, Set One and all         Plaintiffs’ responses do not provide evidence that
exhibits attached thereto served    decedent was exposed to asbestos by Keenan.
on September 24, 2018               Instead, they state that Decedent Edward Espinosa
                                    may have been exposed to asbestos from asbestos
                                    cement pipe and asbestos cement pipe accessories
                                    sold, supplied and/or distributed by defendant through
                                    his father Bennie Espinosa’s work at job site(s) in the
                                    Tahoe area in 1971 and/or 1972 (plaintiff cannot be
                                    more specific) and through his own work on Westlands
                                    Water District jobs installing irrigation pipe and systems,
                                    Fresno and King Counties, California (approximately
                                    1974-1976/1977) and the Redwood County Valley
                                    Water District job installing water and irrigation pipe as
                                    part of a reservoir and treatment plant project, near
                                    Ukiah, California (approximately 1976/1977-1978).
The documents produced              Although the Redwood Valley County Water District           Ayers Decl., Exh. D
pursuant to plaintiff’s, Keenan     records to relate to the Redwood Valley Water Project,
Properties’ and CertainTeed         including during the years of 1976-1978, none of these
Corporation’s subpoenas to          records mention any products allegedly supplied by
Redwood Valley (produced to         Keenan.
Spanos Przetak on April 12,
2016)
the documents produced              The Westlands Water District project records include       Ayers Decl., Exh. M
pursuant to plaintiff’s, Keenan     invoices for transite pipe manufactured by Johns
Properties’ and CertainTeed         Manville and CertainTeed, but none of these records
Corporation’s subpoenas to          mention any products allegedly supplied by Keenan.
Westlands (produced to Spanos
Przetak on April 29 and May 18,

                                                                                                                USW 805167073.1
         109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 14 of 25
                                                ESPINOSA, ANGELA ET AL.
                                                         EVIDENCE CHART
2016)
The deposition of Edward            On August 25, 2016, during Mr. Espinosa’s deposition,        Ayers Decl., Exh. E, Deposition of
Espinosa taken August 22, 24-       his counsel stipulated that “Mr. Espinosa will not have      Edward Espinosa, Vol. 3, 8/25/16,
26, 2016 and again on               product identification testimony” with respect to several    at 409:6-20.
September 20, 2016 in Edward        defendants, including Keenan.
M Espinosa and Angela D.
Espinosa v. CertainTeed
Corporation, et al., Alameda
County Superior Court No.
RG15797638
The depositions and all exhibits    This testimony does not relate to any jobs where             Ayers Decl., Exh. Y.
attached thereto of defendant’s     Keenan supplied pipe in 1) the Tahoe area in 1971
agents/representatives: Timothy     and/or 1972; 2) Westlands Water District jobs; 3)
Garfield, taken February 12,        Fresno and King Counties, California (approximately
2009 in Brunald v. A. W.            1974-1976/1977); or 4) the Redwood County Valley
Chesterton, Inc., et al., Alameda   Water District job installing water and irrigation pipe as
County Superior Court Case No.      part of a reservoir and treatment plant project, near
RG07359353                          Ukiah, California (approximately 1976/1977-1978).
The depositions and all exhibits    This testimony does not relate to any jobs where             Ayers Decl., Exh. Z.
attached thereto of defendant’s     Keenan supplied pipe in 1) the Tahoe area in 1971
agents/representatives: Timothy     and/or 1972; 2) Westlands Water District jobs; 3)
Garfield, taken August 2, 2011 in   Fresno and King Counties, California (approximately
Contreras v. Advocate Mines         1974-1976/1977); or 4) the Redwood County Valley
Ltd., et al., Los Angeles County    Water District job installing water and irrigation pipe as
Superior Court Case No.             part of a reservoir and treatment plant project, near
BC428494                            Ukiah, California (approximately 1976/1977-1978).
The depositions and all exhibits    This testimony does not relate to any jobs where             Ayers Decl., Exh. AA
attached thereto of defendant’s     Keenan supplied pipe in 1) the Tahoe area in 1971
agents/representatives: Timothy     and/or 1972; 2) Westlands Water District jobs; 3)
Garfield, taken September 21,       Fresno and King Counties, California (approximately
2011 in Quintino v. A. W.           1974-1976/1977); or 4) the Redwood County Valley
Chesterton Company, et al.,         Water District job installing water and irrigation pipe as
Alameda County Superior Court       part of a reservoir and treatment plant project, near
Case No. RG08410471                 Ukiah, California (approximately 1976/1977-1978).
The depositions and all exhibits    This testimony does not relate to any jobs where             Ayers Decl., Exhs. BB, ZZ
attached thereto of defendant’s     Keenan supplied pipe in 1) the Tahoe area in 1971
agents/representatives: Fred        and/or 1972; 2) Westlands Water District jobs; 3)
Keenan, taken January 29 and        Fresno and King Counties, California (approximately
March 31, 1998 in Drader v.         1974-1976/1977); or 4) the Redwood County Valley
Abex Corporation, et al., San       Water District job installing water and irrigation pipe as
Francisco Superior Court Case       part of a reservoir and treatment plant project, near
No. 968883                          Ukiah, California (approximately 1976/1977-1978). Mr.
                                    Keenan was asked about Keenan’s supply of materials
                                    to Eureka County, Santa Clara County, Humboldt
                                    County, and Orange County.
                                    In addition, according to CertainTeed investigation, Mr.
                                    Keenan passed away on August 17, 2016.
The depositions and all exhibits    This testimony does not relate to any jobs where             Ayers Decl., Exhs. CC, ZZ
attached thereto of defendant’s     Keenan supplied pipe in 1) the Tahoe area in 1971
agents/representatives: Fred        and/or 1972; 2) Westlands Water District jobs; 3)

                                                                                                                 USW 805167073.1
        109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 15 of 25
                                                 ESPINOSA, ANGELA ET AL.
                                                         EVIDENCE CHART
Keenan, taken June 2-3 and         Fresno and King Counties, California (approximately
August 10, 1999 in In Re:          1974-1976/1977); or 4) the Redwood County Valley
Complex Asbestos Litigation,       Water District job installing water and irrigation pipe as
San Francisco Superior Court       part of a reservoir and treatment plant project, near
Case No. 828684                    Ukiah, California (approximately 1976/1977-1978).
                                   In addition, according to CertainTeed investigation, Mr.
                                   Keenan passed away on August 17, 2016
The depositions and all exhibits   This testimony does not relate to any jobs where             Ayers Decl., Exhs. DD, ZZ
attached thereto of defendant’s    Keenan supplied pipe in 1) the Tahoe area in 1971
agents/representatives: Fred       and/or 1972; 2) Westlands Water District jobs; 3)
Keenan, taken March 28, 2001 in Fresno and King Counties, California (approximately
Smith v. A.P. Green Industries,    1974-1976/1977); or 4) the Redwood County Valley
et al., San Francisco Superior     Water District job installing water and irrigation pipe as
Court Case No. 315105              part of a reservoir and treatment plant project, near
                                   Ukiah, California (approximately 1976/1977-1978). Mr.
                                   Keenan is asked about Keenan’s supply of asbestos
                                   cement pipe to numerous suppliers, but none of the
                                   plumbing/pipefitting companies relevant to this matter.
                                   In addition, according to CertainTeed investigation, Mr.
                                   Keenan passed away on August 17, 2016.
The depositions and all exhibits   This testimony does not relate to any jobs where             Ayers Decl., Exh. EE
attached thereto of defendant’s    Keenan supplied pipe in 1) the Tahoe area in 1971
agents/representatives: George     and/or 1972; 2) Westlands Water District jobs; 3)
LaBollita, taken February 28,      Fresno and King Counties, California (approximately
2003 in Forbes v. ACandS, Inc., 1974-1976/1977); or 4) the Redwood County Valley
et al., San Francisco Superior     Water District job installing water and irrigation pipe as
Court Case No. 413043              part of a reservoir and treatment plant project, near
                                   Ukiah, California (approximately 1976/1977-1978).
The depositions and all exhibits   Mr. Nagle began working for Keenan in 1977 and               Ayers Decl., Exh. FF
attached thereto of defendant’s    mentions Eureka, Ferndale, San Fernando Valley, and
agents/representatives: Daniel     Stockton, but when asked if he heard that any
Nagle, taken February 11, 2003     asbestos-cement pipe was being delivered to a
in Forbes v. ACandS, Inc., et al., particular site other than the ones he talked about in
San Francisco Superior Court       Northern California, he says no.
Case No. 413043
The depositions and all exhibits   Ms. Safai began working for Keenan properties in             Ayers Decl., Exh.GG
attached thereto of defendant’s    January of 1990 and has no specific knowledge of
agents/representatives: Lillemor sales records pertaining to asbestos or 1960’s sales as
Safai, taken February 11, 2003     it relates to asbestos cement pipe. This testimony does
in Forbes v. ACandS, Inc., et al., not relate to any jobs where Keenan supplied pipe in 1)
San Francisco Superior Court       the Tahoe area in 1971 and/or 1972; 2) Westlands
Case No. 413043                    Water District jobs; 3) Fresno and King Counties,
                                   California (approximately 1974-1976/1977); or 4) the
                                   Redwood County Valley Water District job installing
                                   water and irrigation pipe as part of a reservoir and
                                   treatment plant project, near Ukiah, California
                                   (approximately 1976/1977-1978).
The deposition and all exhibits    This testimony does not relate to any jobs where             Ayers Decl., Exh. HH
attached thereto of defendant      Keenan supplied pipe in 1) the Tahoe area in 1971
CertainTeed’s agent/               and/or 1972; 2) Westlands Water District jobs; 3)
representative Lloyd Ambler,       Fresno and King Counties, California (approximately

                                                                                                               USW 805167073.1
        109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 16 of 25
                                               ESPINOSA, ANGELA ET AL.
                                                        EVIDENCE CHART
taken December 18, 2007 in Dye     1974-1976/1977); or 4) the Redwood County Valley
v. Borg-Warner Corporation, et     Water District job installing water and irrigation pipe as
al., Los Angeles Superior Court    part of a reservoir and treatment plant project, near
Case No. BC359929                  Ukiah, California (approximately 1976/1977-1978).
Keenan Properties’ Responses       Standard Interrogatories to Defendants, including            Ayers Decl., Exh. II
to plaintiffs’ Standard            General Order 29 and General Order 129, do not ask
Interrogatories to Defendants      for information or documents related to any particular
(GO 29 and 129) in In re San       job site, including any job site at issue as to Keenan in
Francisco County Complex           this action.
Asbestos Litigation and to
Alameda County Dieden
Interrogatories;
All of defendant’s previous        Plaintiffs’ identification of all of Keenan’s “prior
discovery responses and            discovery responses and documents produced in
documents, including sales         asbestos litigation throughout the United States” is
ledgers, produced in asbestos      overbroad and vague. Each answer in the response to
litigation throughout the United   an interrogatory must be “as complete and
States including those cases in    straightforward as the information reasonably available
which the above-referenced         to the responding party permits.” Code Civ. Proc., §
depositions occurred               2030.220(a), (b). If Plaintiffs possess a specific
                                   discovery response or document produced in another
                                   matter in the United States that contains evidence
                                   relating to any job site at issue as to Keenan in this
                                   action, they were obligated to identify such discovery
                                   response or document in discovery in this matter.
CertainTeed Corporation’s          Alameda County Dieden Interrogatories to Defendants          Ayers Decl., Exh. JJ
Responses to the Alameda           do not ask for information or documents related to any
County Dieden Interrogatories in   particular job site, including any job site at issue as to
Espinosa v. CertainTeed            Keenan in this action.
Corporation, et al., Alameda
County Superior Court Case No.
RG15797638 served February 1,
2016
          Witnesses
Decedent Edward Espinosa           On August 25, 2016, during Mr. Espinosa’s deposition,        Ayers Decl., Exh. E, Deposition of
                                   his counsel stipulated that “Mr. Espinosa will not have      Edward Espinosa, Vol. 3, 8/25/16,
                                   product identification testimony” with respect to several    at 409:6-16.
                                   defendants, including Keenan.
Bennie Espinosa (deceased)         Benjamin Espinosa is deceased, and did not sign any
                                   declaration or affidavit regarding this matter, and was
                                   never deposed.
All medical professionals          Decedent Edward Espinosa’s medical records do not            Ayers Decl., Exh. B
identified in decedent Edward      provide information about products or brand names that
Espinosa’s medical records for     he allegedly worked with or around. These medical
treatment of his mesothelioma      records include: Edward Espinosa's medical records
                                   from Carolina Urgent & Family Care (Tag 5, 7); Plaintiff
                                   Edward Espinosa's medical records from Sparks
                                   Regional Medical Center Fort Smith (Tag 8, 10, 11, 22);
                                   Plaintiff Edward Espinosa's medical records from Duke
                                   Cancer Center (Tag 12, 14, 15, 23, 35); Plaintiff Edward

                                                                                                                USW 805167073.1
        109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 17 of 25
                                              ESPINOSA, ANGELA ET AL.
                                                       EVIDENCE CHART
                                   Espinosa's medical records from Mayo Clinic Hospital -
                                   Scottsdale Campus (Tag 16); Plaintiff Edward
                                   Espinosa's medical records from Levine Cancer
                                   Institute (Tag 41, 46, 49); Plaintiff Edward Espinosa's
                                   medical records from Carolinas Hematology Oncology
                                   (Tag 48); Plaintiff Edward Espinosa's billing records
                                   from Carolina Urgent & Family Care (Tag 6); Plaintiff
                                   Edward Espinosa's billing records from Sparks
                                   Regional Medical Center Fort Smith (Tag 9, 32);
                                   Plaintiff Edward Espinosa's billing records from Duke
                                   Cancer Center (Tag 13, 36); Plaintiff Edward
                                   Espinosa's billing records from Carolinas Hematology
                                   Oncology (Tag 47).
                                   Moreover, none of Plaintiffs’ medical doctors were
                                   identified as product identification witnesses in the
                                   personal injury matter.
Defendant’s agents/                Plaintiffs identified the deposition of Timothy Garfield,  Ayers Decl., Exhs. Y, Z, AA.
representatives Timothy Garfield   taken February 12, 2009 in Brunald v. A. W.
                                   Chesterton, Inc., et al., Alameda County Superior Court
                                   Case No. RG07359353; on August 2, 2011 in
                                   Contreras v. Advocate Mines Ltd., et al., Los Angeles
                                   County Superior Court Case No. BC428494; and
                                   September 21, 2011 in Quintino v. A. W. Chesterton
                                   Company, et al., Alameda County Superior Court Case
                                   No. RG08410471. This testimony does not relate to any
                                   jobs where Keenan supplied pipe in 1) the Tahoe area
                                   in 1971 and/or 1972; 2) Westlands Water District jobs;
                                   3) Fresno and King Counties, California (approximately
                                   1974-1976/1977); or 4) the Redwood County Valley
                                   Water District job installing water and irrigation pipe as
                                   part of a reservoir and treatment plant project, near
                                   Ukiah, California (approximately 1976/1977-1978).
                                   Plaintiffs have not identified any additional deposition
                                   transcripts of Mr. Garfield upon which they base their
                                   claims against Keenan
Defendant’s agents/                Plaintiffs identified the deposition of Fred Keenan, taken Ayers Decl., Exhs. BB, CC, DD,
representatives Fred Keenan        on January 29 and March 31, 1998 in Drader v. Abex         EE, ZZ
                                   Corporation, et al., San Francisco Superior Court Case
                                   No. 968883; on June 2-3 and August 10, 1999 in In Re:
                                   Complex Asbestos Litigation, San Francisco Superior
                                   Court Case No. 828684; and on March 28, 2001 in
                                   Smith v. A.P. Green Industries, et al., San Francisco
                                   Superior Court Case No. 315105. This testimony does
                                   not relate to any jobs where Keenan supplied pipe in 1)
                                   the Tahoe area in 1971 and/or 1972; 2) Westlands
                                   Water District jobs; 3) Fresno and King Counties,
                                   California (approximately 1974-1976/1977); or 4) the
                                   Redwood County Valley Water District job installing
                                   water and irrigation pipe as part of a reservoir and
                                   treatment plant project, near Ukiah, California
                                   (approximately 1976/1977-1978). Plaintiffs have not

                                                                                                            USW 805167073.1
        109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 18 of 25
                                               ESPINOSA, ANGELA ET AL.
                                                        EVIDENCE CHART
                                   identified any additional deposition transcripts of Mr.
                                   Keenan upon which they base their claims against
                                   Keenan.
                                   In addition, according to CertainTeed investigation, Mr.
                                   Keenan passed away on August 17, 2016.
Defendant’s agents/                Plaintiffs identified the deposition of George LaBollita,     Ayers Decl., Exh. KK
representatives George LaBollita   taken February 28, 2003 in Forbes v. ACandS, Inc., et
                                   al., San Francisco Superior Court Case No. 413043.
                                   This testimony does not relate to any jobs where
                                   Keenan supplied pipe in 1) the Tahoe area in 1971
                                   and/or 1972; 2) Westlands Water District jobs; 3)
                                   Fresno and King Counties, California (approximately
                                   1974-1976/1977); or 4) the Redwood County Valley
                                   Water District job installing water and irrigation pipe as
                                   part of a reservoir and treatment plant project, near
                                   Ukiah, California (approximately 1976/1977-1978).
                                   Plaintiffs have not identified any additional deposition
                                   transcripts of Mr. LaBollita upon which they base their
                                   claims against Keenan.
Defendant’s agents/                Plaintiffs identified the deposition of Daniel Nagle, taken   Ayers Decl., Exh. FF
representatives Daniel Nagle       February 11, 2003 in Forbes v. ACandS, Inc., et al.,
                                   San Francisco Superior Court Case No. 413043. Mr.
                                   Nagle began working for Keenan in 1977 and mentions
                                   Eureka, Ferndale, San Fernando Valley, and Stockton,
                                   but when asked if he heard that any asbestos-cement
                                   pipe was being delivered to a particular site other than
                                   the ones he talked about in Northern California, he says
                                   no. Plaintiffs have not identified any additional
                                   deposition transcripts of Mr. Nagle upon which they
                                   base their claims against Keenan
Defendant’s agents/                Plaintiffs identified the deposition of Lillemor Safai,       Ayers Decl., Exh. GG.
representatives Lillemor Safai.    taken February 11, 2003 in Forbes v. ACandS, Inc., et
                                   al., San Francisco Superior Court Case No. 413043.
                                   Ms. Safai began working for Keenan properties in
                                   January of 1990 and has no specific knowledge of
                                   sales records pertaining to asbestos or 1960’s sales as
                                   it relates to asbestos cement pipe. This testimony does
                                   not relate to any jobs where Keenan supplied pipe in 1)
                                   the Tahoe area in 1971 and/or 1972; 2) Westlands
                                   Water District jobs; 3) Fresno and King Counties,
                                   California (approximately 1974-1976/1977); or 4) the
                                   Redwood County Valley Water District job installing
                                   water and irrigation pipe as part of a reservoir and
                                   treatment plant project, near Ukiah, California
                                   (approximately 1976/1977-1978). Plaintiffs have not
                                   identified any additional deposition transcripts of Ms.
                                   Safai upon which they base their claims against
                                   Keenan.
CertainTeed Corporation’s          Plaintiffs identified the deposition of Lloyd Ambler,         Ayers Decl., Exh. HH
agents/representatives Lloyd       taken December 18, 2007 in Dye v. Borg-Warner
Ambler                             Corporation, et al., Los Angeles Superior Court Case

                                                                                                                USW 805167073.1
        109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 19 of 25
                                               ESPINOSA, ANGELA ET AL.
                                                        EVIDENCE CHART
                                   No. BC359929. This testimony does not relate to any
                                   jobs where Keenan supplied pipe in 1) the Tahoe area
                                   in 1971 and/or 1972; 2) Westlands Water District jobs;
                                   3) Fresno and King Counties, California (approximately
                                   1974-1976/1977); or 4) the Redwood County Valley
                                   Water District job installing water and irrigation pipe as
                                   part of a reservoir and treatment plant project, near
                                   Ukiah, California (approximately 1976/1977-1978).
                                   Plaintiffs have not identified any additional deposition
                                   transcripts of Mr. Ambler upon which they base their
                                   claims against Keenan.
CertainTeed Corporation’s          Plaintiffs have not identified any deposition transcripts    Ayers Decl., Exh. LL
agents/representatives Charles     of Mr. Blakinger upon which they base their claims
Blakinger                          against Keenan. Generally identifying Mr. Blakinger, but
                                   no specific testimony, is overbroad and vague. Each
                                   answer in the response to an interrogatory must be “as
                                   complete and straightforward as the information
                                   reasonably available to the responding party permits.”
                                   Code Civ. Proc., § 2030.220(a), (b). If Plaintiffs
                                   possess information about a particular witness who has
                                   knowledge or information regarding their claims against
                                   Keenan in this action, they were obligated to identify
                                   such discovery response or document in discovery in
                                   this matter.
CertainTeed Corporation’s          Plaintiffs have not identified any deposition transcripts
agents/representatives Michael     of Mr. Starczewski upon which they base their claims
Starczewski                        against Keenan. Generally identifying Mr. Starczewski,
                                   but no specific testimony, is overbroad and vague.
                                   Each answer in the response to an interrogatory must
                                   be “as complete and straightforward as the information
                                   reasonably available to the responding party permits.”
                                   Code Civ. Proc., § 2030.220(a), (b). If Plaintiffs
                                   possess information about a particular witness who has
                                   knowledge or information regarding their claims against
                                   Keenan in this action, they were obligated to identify
                                   such discovery response or document in discovery in
                                   this matter

        Allied Fluid: “Decedent Edward Espinosa may have been exposed to asbestos from defendant’s asbestos-containing
        gaskets and packing materials sold, supplied and/or distributed by defendant through his father Bennie Espinosa’s
        work at job site(s) in the Tahoe area in 1971 and/or 1972 (plaintiff cannot be more specific) and through his own work
        on Westlands Water District jobs installing irrigation pipe and systems, Fresno and King Counties, California
        (approximately 1974-1976/1977) and the Redwood County Valley Water District job installing water and irrigation
        pipe as part of a reservoir and treatment plant project, near Ukiah, California (approximately 1976/1977-1978).
        Plaintiff cannot be more specific regarding job sites and years.”


ALLEGED EVIDENCE:                  REBUTTAL FOR ALLEGED PRODUCT                                 SOURCE
ALLIED FLUID                       IDENTIFICATION
        Documents:


                                                                                                               USW 805167073.1
        109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 20 of 25
                                                ESPINOSA, ANGELA ET AL.
                                                        EVIDENCE CHART
Plaintiff’s Responses to Wrongful   Plaintiffs’ Responses to Wrongful Death Joint Defense       Ayers Decl., Exh. A
Death Joint Defense                 Interrogatories do not provide specific information about
Interrogatories and all exhibits    product identification. Instead, Plaintiffs list decedent’s
                                    employers and state whether Plaintiffs claim exposure
                                    to asbestos. For C.R. Fedrick, Inc., Plaintiffs state that
                                    decedent was an employee from 1971-1979, and
                                    “Decedent worked with and around others cutting and
                                    laying piping underground, including asbestos cement
                                    pipe, setting grades for trenches, and packing around
                                    pipelines. Plaintiff does claim exposure to asbestos at
                                    this employment.”
                                    The exhibits thereto include decedent’s death
                                    certificate, numerous CertainTeed invoices (none of
                                    which mention the other defendants in this matter), C.R.
                                    Fedrick, Inc records (none of which mention the other
                                    defendants in this matter), decedent’s Social Security
                                    Records, and decedent’s Form 1040 for his lawn
                                    business, from 2010-2014. None of these exhibits
                                    provide evidence that any co-defendants in this matter
                                    exposed decedent to asbestos.
Decedent’s medical records          Decedent Edward Espinosa’s medical records do not           Ayers Decl., Exh. B
                                    provide information about products or brand names that
                                    he allegedly worked with or around. These medical
                                    records include: Edward Espinosa's medical records
                                    from Carolina Urgent & Family Care (Tag 5, 7); Plaintiff
                                    Edward Espinosa's medical records from Sparks
                                    Regional Medical Center Fort Smith (Tag 8, 10, 11, 22);
                                    Plaintiff Edward Espinosa's medical records from Duke
                                    Cancer Center (Tag 12, 14, 15, 23, 35); Plaintiff Edward
                                    Espinosa's medical records from Mayo Clinic Hospital -
                                    Scottsdale Campus (Tag 16); Plaintiff Edward
                                    Espinosa's medical records from Levine Cancer
                                    Institute (Tag 41, 46, 49); Plaintiff Edward Espinosa's
                                    medical records from Carolinas Hematology Oncology
                                    (Tag 48); Plaintiff Edward Espinosa's billing records
                                    from Carolina Urgent & Family Care (Tag 6); Plaintiff
                                    Edward Espinosa's billing records from Sparks
                                    Regional Medical Center Fort Smith (Tag 9, 32);
                                    Plaintiff Edward Espinosa's billing records from Duke
                                    Cancer Center (Tag 13, 36); Plaintiff Edward
                                    Espinosa's billing records from Carolinas Hematology
                                    Oncology (Tag 47).
                                    Moreover, none of Plaintiffs’ medical doctors were
                                    identified as product identification witnesses in the
                                    personal injury matter.
Bennie Espinosa’s Social            Benjamin Espinosa is deceased, and did not sign any         Ayers Decl., Exh. C
Security Records previously         declaration or affidavit regarding this matter, and was
produced to Spanos-Przetak          never deposed. Moreover, while Benjamin Espinosa’s
                                    Social Security Records reflect that he was employed
                                    by various C. R. Fedrick entities from the late-1950s to
                                    the early 1980s (C. R. Fedrick, Inc., 1958, 1959, 1962-

                                                                                                               USW 805167073.1
        109537928\V-2
                         Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 21 of 25
                                                  ESPINOSA, ANGELA ET AL.
                                                           EVIDENCE CHART
                                      1970, 1972-1980; C. R. Fedrick, Inc. & M M Sundt
                                      Construction Co., 1967-1972; C. R. Fedrick, Inc. and R
                                      D Moore Construction Company Inc., 1979-1980),
                                      these records do not provide information about
                                      products or brand names that Benjamin Espinosa
                                      allegedly worked with or around.
The documents produced                Although the Redwood Valley County Water District             Ayers Decl., Exh. D
pursuant to plaintiff’s, Keenan       records to relate to the Redwood Valley Water Project,
Properties’ and CertainTeed           including during the years of 1976-1978, none of these
Corporation’s subpoenas to            records mention any products allegedly manufactured
Redwood Valley (produced to           or supplied by Allied Fluid.
Spanos Przetak on April 12,
2016)
The documents produced                The Westlands Water District project records include          Ayers Decl., Exh. M
pursuant to plaintiff’s, Keenan       invoices for transite pipe manufactured by Johns
Properties’ and CertainTeed           Manville and CertainTeed, but none of these records
Corporation’s subpoenas to            mention any products allegedly manufactured or
Westlands (produced to Spanos         supplied by Allied Fluid.
Przetak on April 29 and May 18,
2016)
The deposition of Edward              Mr. Espinosa did not mention Allied Fluid in any session Ayers Decl., Exh. E
Espinosa taken August 22, 24-         of his deposition.
26, 2016 and again on
September 20, 2016 in in
Edward M. Espinosa and Angela
D. Espinosa v. CertainTeed
Corporation, et al., Alameda
County Superior Court No.
RG15797638
The transcripts of proceedings of     Mr. Woodbury was questioned primarily regarding               Ayers Decl., Exh. NN.
Stephen Woodbury taken                Bethlehem Steel and Hunter's point naval shipyard
January 9, 2013, in Mary Valdez,      (primarily during 1952-1957). Woodbury started at
et al. v. A. W. Chesterton., et al.   Allied in 1994 and his testimony does not relate to any
SFSC No. CGC10-275525                 jobs where Allied Fluid supplied asbestos-containing
                                      product to 1) the Tahoe area in 1971 and/or 1972; 2)
                                      Westlands Water District jobs; 3) Fresno and King
                                      Counties, California (approximately 1974-1976/1977);
                                      or 4) the Redwood County Valley Water District job
                                      installing water and irrigation pipe as part of a reservoir
                                      and treatment plant project, near Ukiah, California
                                      (approximately 1976/1977-1978).
The deposition of Steve               Mr. Woodbury’s testimony was primarily regarding              Ayers Decl., Exh. OO
Woodbury, taken September 5,          sales of gaskets to various refineries and maritime
2018 in Lloy Young v. Chevron         sites. His testimony does not relate to any jobs where
USA, Inc., et al. Alameda County      Allied Fluid supplied asbestos-containing product to 1)
Case No. RG18897651                   the Tahoe area in 1971 and/or 1972; 2) Westlands
                                      Water District jobs; 3) Fresno and King Counties,
                                      California (approximately 1974-1976/1977); or 4) the
                                      Redwood County Valley Water District job installing
                                      water and irrigation pipe as part of a reservoir and
                                      treatment plant project, near Ukiah, California

                                                                                                                   USW 805167073.1
         109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 22 of 25
                                                ESPINOSA, ANGELA ET AL.
                                                         EVIDENCE CHART
                                    (approximately 1976/1977-1978).
The testimony of defendant’s        Mr. Motzfeldt testimony related to Allied Fluid’s supply     Ayers Decl., Exh. PP
employees: Ulrik Motzfeldt,         of products to ships and merchant marine business. No
taken May 8, 1995 in Christian v.   mention on the locations at issue. This testimony does
Abex Corporation, et al., San       not relate to any jobs where Keenan supplied pipe in 1)
Francisco Superior Court Case       the Tahoe area in 1971 and/or 1972; 2) Westlands
No. 955035                          Water District jobs; 3) Fresno and King Counties,
                                    California (approximately 1974-1976/1977); or 4) the
                                    Redwood County Valley Water District job installing
                                    water and irrigation pipe as part of a reservoir and
                                    treatment plant project, near Ukiah, California
                                    (approximately 1976/1977-1978).
The testimony of defendant’s        Mr. Motzfeldt testifies primarily about supplies sold to     Ayers Decl., Exh. QQ
employees: Ulrik Motzfeldt,         merchant marines and ships in Mare Island, San
taken January 9, 2002 in Nelson     Francisco, Oakland, Alameda, and Richmond. None of
v. ACandS, Inc., et al., Alameda    the locations at issue are mentioned.
County Superior Court Case No.
842457-0
Howard Day, declaration of          In his declaration, Mr. Day states that he was the           Ayers Decl., Exh. RR
January 11, 2002 in Nelson v.       President of Allied Packing and Supply Company until
ACandS, Inc., et al., Alameda       he sold his interest in 1957 to George Heiner. He
County Superior Court Case No.      identifies the following locations for supply of Allied
842457-0                            Packing and Supply Company products: private and
                                    military-operated shipyards and shipping companies in
                                    the San Francisco Bay Area, including Oakland Naval
                                    Supply, Hunter’s Point, and Bethlehem-Steel. None of
                                    the locations at issue are mentioned.
Angela Espinosa’s Responses to      Plaintiffs’ responses to Allied Fluid’s written discovery    Ayers Decl., Exh. PP, Angela
Allied Fluid Products Corp.’s       do not provide evidence to support their claim that          Espinosa’s Responses to Allied
written discovery, served on        decedent was exposed to asbestos by Allied Fluid.            Fluid Products Corp.’s written
August 6, 2018                      Instead, Plaintiffs state that decedent “may have been       discovery, served on August 6,
                                    exposed to defendant’s asbestos-containing gaskets           2018, Ayers Decl., Exh. SS;
                                    and packing materials.” Plaintiffs further state “[f]or      deposition of its employee Ulrik
                                    more specific information regarding defendant’s              Motzfeldt taken on May 8, 1995 in
                                    asbestos-containing products, plaintiff refers defendant     Christian v. Abex Corporation, et
                                    to the deposition of its employee Ulrik Motzfeldt taken      al., San Francisco Superior Court
                                    on May 8, 1995 in Christian v. Abex Corporation, et al.,     Case No. 955035, Exh. PP.
                                    San Francisco Superior Court Case No. 955035.
                                    This testimony does not relate to any jobs where
                                    Keenan supplied pipe in 1) the Tahoe area in 1971
                                    and/or 1972; 2) Westlands Water District jobs; 3)
                                    Fresno and King Counties, California (approximately
                                    1974-1976/1977); or 4) the Redwood County Valley
                                    Water District job installing water and irrigation pipe as
                                    part of a reservoir and treatment plant project, near
                                    Ukiah, California (approximately 1976/1977-1978).
Christopher Espinosa’s              Plaintiffs’ responses to Allied Fluid’s written discovery    Ayers Decl., Exh. TT, Christopher
Responses to Allied Fluid           do not provide evidence to support their claim that          Espinosa’s Responses to Allied
Products Corp.’s written            decedent was exposed to asbestos by Allied Fluid.            Fluid Products Corp.’s written
discovery, served on August 6,      Instead, Plaintiffs state that decedent “may have been       discovery, served on August 6,
2018                                exposed to defendant’s asbestos-containing gaskets           2018; Ayers Decl., Exh. PP,

                                                                                                                USW 805167073.1
        109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 23 of 25
                                               ESPINOSA, ANGELA ET AL.
                                                        EVIDENCE CHART
                                  and packing materials.” Plaintiffs further state “[f]or        deposition of its employee Ulrik
                                  more specific information regarding defendant’s                Motzfeldt taken on May 8, 1995 in
                                  asbestos-containing products, plaintiff refers defendant       Christian v. Abex Corporation, et
                                  to the deposition of its employee Ulrik Motzfeldt taken        al., San Francisco Superior Court
                                  on May 8, 1995 in Christian v. Abex Corporation, et al.,       Case No. 955035.
                                  San Francisco Superior Court Case No. 955035.
                                  This testimony does not relate to any jobs where
                                  Keenan supplied pipe in 1) the Tahoe area in 1971
                                  and/or 1972; 2) Westlands Water District jobs; 3)
                                  Fresno and King Counties, California (approximately
                                  1974-1976/1977); or 4) the Redwood County Valley
                                  Water District job installing water and irrigation pipe as
                                  part of a reservoir and treatment plant project, near
                                  Ukiah, California (approximately 1976/1977-1978).
Trista Haggard’s Responses to     Plaintiffs’ responses to Allied Fluid’s written discovery      Ayers Decl., Exh. PP, Trisha
Allied Fluid Products Corp.’s     do not provide evidence to support their claim that            Haggard’s Responses to Allied
written discovery, served on      decedent was exposed to asbestos by Allied Fluid.              Fluid Products Corp.’s written
August 6, 2018                    Instead, Plaintiffs state that decedent “may have been         discovery, served on August 6,
                                  exposed to defendant’s asbestos-containing gaskets             2018, Exh. UU; deposition of its
                                  and packing materials.” Plaintiffs further state “[f]or        employee Ulrik Motzfeldt taken on
                                  more specific information regarding defendant’s                May 8, 1995 in Christian v. Abex
                                  asbestos-containing products, plaintiff refers defendant       Corporation, et al., San Francisco
                                  to the deposition of its employee Ulrik Motzfeldt taken        Superior Court Case No. 955035.
                                  on May 8, 1995 in Christian v. Abex Corporation, et al.,
                                  San Francisco Superior Court Case No. 955035.
                                  This testimony does not relate to any jobs where Allied
                                  Fluid supplied asbestos-containing product to 1) the
                                  Tahoe area in 1971 and/or 1972; 2) Westlands Water
                                  District jobs; 3) Fresno and King Counties, California
                                  (approximately 1974-1976/1977); or 4) the Redwood
                                  County Valley Water District job installing water and
                                  irrigation pipe as part of a reservoir and treatment plant
                                  project, near Ukiah, California (approximately
                                  1976/1977-1978).
Defendant’s responses to          Standard Interrogatories to Defendants, including              Ayers Decl., Exh. V V
Standard Interrogatories to       General Order 29 and General Order 129, do not ask
Defendants (GO 29 and 129) in     for information or documents related to any particular
In re San Francisco County        job site, including any job site at issue as to Allied Fluid
Complex Asbestos Litigation       in this action.
Defendant’s prior responses to    Alameda County Dieden Interrogatories to Defendants            Ayers Decl., Exh. WW
Alameda County Dieden             do not ask for information or documents related to any
Interrogatories                   particular job site, including any job site at issue as to
                                  Allied Fluid in this action.
Defendant’s prior discovery       Plaintiffs’ identification of all of Allied Fluid’s “prior
responses and documents           discovery responses and documents produced in
produced in asbestos litigation   asbestos litigation throughout the United States” is
throughout the United States      overbroad and vague. Each answer in the response to
                                  an interrogatory must be “as complete and
                                  straightforward as the information reasonably available
                                  to the responding party permits.” Code Civ. Proc., §
                                  2030.220(a), (b). If Plaintiffs possess a specific

                                                                                                                 USW 805167073.1
        109537928\V-2
                        Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 24 of 25
                                               ESPINOSA, ANGELA ET AL.
                                                        EVIDENCE CHART
                                  discovery response or document produced in another
                                  matter in the United States that contains evidence
                                  relating to any job site at issue as to Allied Fluid in this
                                  action, they were obligated to identify such discovery
                                  response or document in discovery in this matter.
         Witnesses:
Decedent Edward Espinosa          Allied Fluid was not a named defendant in the personal         Ayers Decl., Exh. E
                                  injury matter, and was not mentioned in the deposition
                                  of Decedent Edward Espinosa.
Benjamin Espinosa (deceased)      Benjamin Espinosa is deceased, and did not sign any
                                  declaration or affidavit regarding this matter, and was
                                  never deposed.
All medical professionals         Decedent Edward Espinosa’s medical records do not              Ayers Decl., Exh. B
identified in decedent Edward     provide information about products or brand names that
Espinosa’s medical records for    he allegedly worked with or around. These medical
treatment of his mesothelioma     records include: Edward Espinosa's medical records
                                  from Carolina Urgent & Family Care (Tag 5, 7); Plaintiff
                                  Edward Espinosa's medical records from Sparks
                                  Regional Medical Center Fort Smith (Tag 8, 10, 11, 22);
                                  Plaintiff Edward Espinosa's medical records from Duke
                                  Cancer Center (Tag 12, 14, 15, 23, 35); Plaintiff Edward
                                  Espinosa's medical records from Mayo Clinic Hospital -
                                  Scottsdale Campus (Tag 16); Plaintiff Edward
                                  Espinosa's medical records from Levine Cancer
                                  Institute (Tag 41, 46, 49); Plaintiff Edward Espinosa's
                                  medical records from Carolinas Hematology Oncology
                                  (Tag 48); Plaintiff Edward Espinosa's billing records
                                  from Carolina Urgent & Family Care (Tag 6); Plaintiff
                                  Edward Espinosa's billing records from Sparks
                                  Regional Medical Center Fort Smith (Tag 9, 32);
                                  Plaintiff Edward Espinosa's billing records from Duke
                                  Cancer Center (Tag 13, 36); Plaintiff Edward
                                  Espinosa's billing records from Carolinas Hematology
                                  Oncology (Tag 47).
                                  Moreover, none of Plaintiffs’ medical doctors were
                                  identified as product identification witnesses in the
                                  personal injury matter.
Defendant’s former and current    Mr. Motzfeldt testifies primarily about supplies sold to       Ayers Decl., Exh. QQ.
officers, directors and           merchant marines and ships in Mare Island, San
employees, including but not      Francisco, Oakland, Alameda, and Richmond. None of
limited, to Ulrik Motzfeldt       the locations at issue are mentioned.
Defendant’s former and current    Plaintiffs identified the declaration Howard Day, dated        Ayers Decl., Exh. RR
officers, directors and           January 11, 2002 in Nelson v. ACandS, Inc., et al.,
employees, including but not      Alameda County Superior Court Case No. 842457-0.
limited, to Howard Day            This declaration does not relate to any of the job sites
                                  at issue. Plaintiffs have not identified any deposition
                                  transcripts or any additional declarations of Mr. Day
                                  upon which they base their claims against Allied Fluid.
Defendant’s former and current    Mr. Woodbury was questioned primarily regarding                Ayers Decl., Exhs. NN, OO
officers, directors and           Bethlehem Steel and Hunter's point naval shipyard


                                                                                                                USW 805167073.1
        109537928\V-2
                         Case 3:18-cv-07059-VC Document 1-7 Filed 11/20/18 Page 25 of 25
                                                   ESPINOSA, ANGELA ET AL.
                                                            EVIDENCE CHART
employees, including but not           (primarily during 1952-1957). Woodbury started at
limited, to Stephen Woodbury           Allied in 1994 and his testimony does not relate to any
                                       jobs where Allied Fluid supplied asbestos-containing
                                       product to 1) the Tahoe area in 1971 and/or 1972; 2)
                                       Westlands Water District jobs; 3) Fresno and King
                                       Counties, California (approximately 1974-1976/1977);
                                       or 4) the Redwood County Valley Water District job
                                       installing water and irrigation pipe as part of a reservoir
                                       and treatment plant project, near Ukiah, California
                                       (approximately 1976/1977-1978).
All persons responsible for the        Plaintiffs’ identification of “All persons responsible for
distribution, sales and installation   the distribution, sales and installation of defendant’s
of defendant’s asbestos-               asbestos-containing products; and other manufacturers,
containing products; and other         distributors and/or suppliers of defendant’s asbestos-
manufacturers, distributors            containing products, and the custodian of records,
and/or suppliers of defendant’s        corporate officers, managers, sales personnel and
asbestos-containing products,          other employees responsible for distribution, sales and
and the custodian of records,          installation of defendant’s asbestos-containing
corporate officers, managers,          products” is overbroad and vague. Each answer in the
sales personnel and other              response to an interrogatory must be “as complete and
employees responsible for              straightforward as the information reasonably available
distribution, sales and installation   to the responding party permits.” Code Civ. Proc., §
of defendant’s asbestos-               2030.220(a), (b). If Plaintiffs possess information about
containing products                    a particular witness who has knowledge or information
                                       relating to any job site at issue as to Allied Fluid in this
                                       action, they were obligated to identify such discovery
                                       response or document in discovery in this matter.




                                                                                                      USW 805167073.1
         109537928\V-2
